Citation Nr: 1313733	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  05-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher evaluations for a service-connected bilateral hearing loss disability, rated as noncompensably disabling prior to April 12, 2010, and as 10 percent disabling from April 12, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1958 to October 1963 and from October 1964 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the noncompensable evaluation previously assigned for the Veteran's bilateral hearing loss disability.  In a May 2010 rating decision, the Appeals Management Center (AMC) granted an increased rating for the Veteran's bilateral hearing loss disability, effective April 12, 2010.  As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

In October 2009 and September 2012, the Board remanded the Veteran's claim for an increased rating for a bilateral hearing loss disability for additional development.  The case is now before the Board for further appellate consideration.  

A review of the Veteran's Virtual VA electronic claims folder reveals additional VA treatment records relevant to the claim on appeal.


FINDINGS OF FACT

1.  For the period prior to April 12, 2010, the evidence of record does not reflect that the Veteran's hearing loss disability has manifested in more than Level III impairment in the right and left ears.

2.  For the period subsequent to April 12, 2010, the evidence of record does not reflect that the Veteran's hearing loss disability has manifested in more than Level II impairment of the right and left ears. 


CONCLUSIONS OF LAW

1.  For the period prior to April 12, 2010, the criteria for the assignment of a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2012).

2.  For the period subsequent to April 12, 2010, the criteria for the assignment of a disability rating greater than 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Stegall Considerations

As noted above, the Board remanded this matter for further development in October 2009 and September 2012.  In October 2009, the Board instructed the RO/AMC to provide the Veteran with a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss and to readjudicate the claim.  In September 2012, the Board again remanded the claim for obtainment of an additional VA audiological examination, obtainment of any records that had not been previously obtained, and readjudication of the claim in a supplemental statement of the case.  The Veteran was afforded additional VA audiological examinations in April 2010 and November 2012.  In a September 2012 notice letter, the Veteran was requested to submit any records relevant to his service-connected bilateral hearing loss disability.  In March 2013, the Veteran indicated that he had no additional evidence to submit in support of the claim.  Ongoing VA treatment records dating through December 2012 were obtained and associated with the Veteran's electronic Virtual VA claims file in September and December 2012.  The claim was most recently readjudicated in the March 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in March 2006, May 2008, and March 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO/AMC notified the Veteran of: information and evidence necessary to substantiate his claim for increase; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disability had increased in severity.  The letters informed the Veteran of the types of evidence that could be submitted to support his claim for an increased rating and of the types of evidence that could be submitted to support his claim.  The May 2008 and March 2010 letters provided notice of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was last readjudicated in a March 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Evidence that has been obtained and associated with the claims file includes identified VA treatment records.  All identified and available audiological treatment records have been secured.  

Additionally, the Veteran was provided with VA examinations to determine the nature and severity of his bilateral hearing loss disability in April 2006, May 2007, December 2007, April 2010, and November 2012.  The aforementioned examination reports reflect that the examiners reviewed and recorded the Veteran's documented and/or reported past audiological and medical history and current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Although the 2006 and 2007 VA examiners did not at all address or adequately address functional effects of the Veteran's bilateral hearing loss disability, he was subsequently afforded additional VA examinations in April 2010 and November 2012, which addressed any related functional effects that the Veteran's bilateral hearing loss disability has on his daily activities.  The Board finds that the remaining clinical findings in the 2006 and 2007 examination reports, in combination with the clinical findings contained in the other VA examination reports and treatment records, as well as the Veteran's own statements and testimony of record, provide a full and accurate picture of the Veteran's disability so as to allow the Board to render an informed decision.  Thus, the Board concludes that the evidence of record is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Statements and testimony received from the Veteran and his representative show that they have actual knowledge of the information and evidence necessary to substantiate the claim.  Therefore, the duties to notify and assist have been met.  Accordingly, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2012).  

The Board also observes that in June 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim for an increased rating.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal. 

Legal Criteria

Historically, service connection for a bilateral hearing loss disability was granted in a February 1986 rating decision, which assigned a noncompensable evaluation effective August 1, 1985.  The current appeal stems from a March 2006 claim for increase wherein the Veteran asserted that his bilateral hearing loss has worsened.

The Veteran and his representative essentially contend that his bilateral hearing loss disability presents a greater degree of impairment than is reflected by the currently assigned noncompensable evaluation prior to April 12, 2010, and the 10 percent evaluation from April 12, 2010.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2012).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2012).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2012).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2012). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is  55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 Hertz, and 70 dB or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012) (hearing impairment).  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue (hearing loss).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used. Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

Evidentiary Background 

VA audiological treatment records dating from March 2005 to as recently as November 2012 show that the Veteran has worn bilateral hearing aids since 2000 with which, when clean and working properly, he has consistently reported a significant improvement in hearing with use of his hearing aids and that he hears well with them.  In May 2005, it was noted that the Veteran was overall very pleased with the sound and fit of his hearing aids.  His wife indicated that he was able to hear better with hearing aids recently issued through VA.  In April 2005, the Veteran reported significant improvement in his ability to hear conversational speech and his hearing aids provided good overall sound quality in general.  Similar reports have been noted in VA audiological treatment notes dating through November 2012.

On VA audiological examination in April 2006, the Veteran felt that his hearing had decreased.  No other new medical or otologic history was reported.  Audiometric testing showed that puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
40
50
65
95
LEFT
35
50
80
100

Puretone threshold averages were 63 decibels in the right ear and 66 decibels in the left ear.  Speech audiometry showed a speech recognition ability of 96 percent bilaterally.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  

Application of the results from the April 2006 examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level II hearing loss bilaterally.  Where hearing loss is at Level II in both ears, a noncompensable evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2012).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

VA audiology treatment records in May 2006 show that the Veteran was issued an amplified phone with speaker phone.  In October 2006, however, he returned the phone stating that he did not need it as he could hear his old phone without use of his hearing aids.

On VA audiological examination in May 2007, the Veteran reported difficulty hearing on the telephone.  Audiometric testing showed that puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
40
45
60
90
LEFT
30
45
80
100

Puretone threshold averages were 59 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry showed a speech recognition ability of 88 to 92 percent in the right ear and 86 to 92 percent in the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear and low-normal to profound sensorineural hearing loss in the left ear.  

Application of the results from the May 2007 examination to Table VI in 38 C.F.R. § 4.85, using the lowest indicated speech recognition ability scores of 88 percent in the right ear and 86 percent in the left year, yields findings of Level III hearing loss bilaterally.  Where hearing loss is at Level III in both ears, a noncompensable evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2012).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In August 2007, the Veteran's VA Form 9 indicated that that his VA issued hearing aids did not help him much.  

VA treatment records show that in September 2007, the Veteran's VA issued hearing aids were sent for repair.  On follow-up in October 2007, the Veteran was satisfied with the changes and repairs made to his hearing aids.  He reported continued difficulty understanding in the presence of background noise.  He was counseled as to effective communication strategies and the benefits and limitations that hearing aids provide.  

On VA audiological examination in December 2007, the Veteran felt as if his bilateral hearing loss had worsened since the May 2007 examination.  There were no changes in history related to his hearing.  Audiometric testing showed that puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
40
50
70
90
LEFT
30
45
80
100

Puretone threshold averages were 63 decibels in the right ear and 64 decibels in the left ear.  Speech audiometry showed a speech recognition ability of 88 to 96 percent in the right ear and 86 to 88 percent in the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  

Application of the results from the December 2007 examination to Table VI in 38 C.F.R. § 4.85, using the lowest indicated speech recognition ability scores of 88 percent in the right ear and 86 percent in the left year, yields findings of Level III hearing loss bilaterally.  Where hearing loss is at Level III in both ears, a noncompensable evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2012).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

In a May 2009 statement, the Veteran's representative requested that the Veteran be afforded a contemporaneous VA audiological examination to determine the current nature and severity of his bilateral hearing loss disability and he requested that any associated functional impairment due to the Veteran's hearing loss disability be considered.  

During the June 2009 Travel Board hearing, the Veteran and his representative testified that the Veteran's VA issued hearing aids only improved his hearing about half of the time and the other half of the time his hearing aids were a hindrance.  Specifically, the Veteran had to remove his hearing aids while speaking on the telephone because they produced feedback and in settings with background noise, such as a restaurant, because he could only hear the background noise and not conversation.  Such situations were understandably frustrating for him.  He also reported difficulty hearing the TV with a need to increase TV volume.  He experienced difficulty hearing his wife and he had to use maximum volume settings on the telephone.  In the Veteran's view, bilateral hearing loss is a major problem.  He explained that in 1966, the Air Force placed him in a permanent limited physical profile due to hearing loss with instruction that he was not to serve in hazardous noise areas.  He was not aware of the limited physical profile due to hearing loss until 1974, eight years later, when told that he must retire from service due to hearing loss.  He stated that the Air Force left him in the hazardous noise environment for eight years.  He felt that his hearing loss would not be as severe as it is had he been reassigned to nonhazardous noise duty in 1966 in accordance with the limited physical profile that was issued at that time.  His hearing loss seemed to be getting worse to him.  

In a June 2009 statement, the Veteran reiterated his concerns and resentment toward the military for his placement in hazardous noise areas for eight years despite a limited physical profile that prohibited the same.  He stated that he was given hearing aids for his bilateral hearing loss disability in 2000 and a new set of hearing aids was provided to him in 2005.  His use of hearing aids did not fix his hearing loss disability.  He reiterated that he must remove them to speak on the telephone and when in environments with background noise.  He did not feel that he should have to suffer with hearing problems due to the Air Force not following its own physical profile change due to hearing loss in 1966.  He felt that he should have some disability compensation for his bilateral hearing loss disability and he wanted nothing more than what he felt he deserved.   

In accordance with the Board's October 2009 remand, the Veteran was afforded an additional VA audiological examination in April 2010.  The Veteran indicated that his bilateral hearing loss disability had "screwed up [his] life" in that he does and had missed out on conversations, especially in the presence of background noise, thus, he did not enjoy being around people.  He had three sets of VA issued hearing aids, however, reportedly none worked.  Audiometric testing showed that puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
35
55
65
90
LEFT
30
50
80
100

Puretone threshold averages were 62 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry showed a speech recognition ability of 98 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  

Application of the results from the April 2010 examination to Table VI in 38 C.F.R. § 4.85, yields findings of Level II hearing loss bilaterally.  Where hearing loss is at Level II in both ears, a noncompensable evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2012).  An exceptional pattern of hearing impairment was not shown, thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

While audiometric testing in April 2010 was not consistent with a compensable evaluation, the Appeals Management Center (AMC) granted an increased 10 percent evaluation for the Veteran's bilateral hearing loss disability, effective April 12, 2010.  In the May 2010 rating decision assigning this rating, the AMC appears to have mistakenly analyzed audiometric findings from the April 2010 VA audiology examination using table VIa, for numeric designation of hearing impairment based only on puretone threshold average, under 38 C.F.R. § 4.86.  Further, the AMC erroneously determined that the 10 percent increase was a full grant of the benefit sought on appeal. 

The case was eventually returned to the Board in March 2012, whereby the Veteran's representative requested that the claim be remanded for obtainment of a contemporaneous VA examination of the Veteran's bilateral hearing loss disability and readjudication of the claim in a supplemental statement of the case.

In accordance with the Board's September 2012 remand, the Veteran was afforded an additional VA audiological examination in November 2012.  He experienced difficulty hearing the television without use of his hearing aids without turning up the volume which irritated his wife.  When asked directly if his hearing loss impacted his daily life, the Veteran responded, "No, not really if I have the hearing aids."  He stated that if he does not have his hearing aids he does not hear people real well but he is fine when his hearing aids are used.  Audiometric testing showed that puretone thresholds, in decibels, were as follows: 



HERTZ


1000
2000
3000
4000
RIGHT
40
50
65
85
LEFT
40
55
80
100

Puretone threshold averages were 60 decibels in the right ear and 69 decibels in the left ear.  Speech audiometry showed a speech recognition ability of 94 percent bilaterally.  The examiner diagnosed mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  She stated that compared with the 2010 VA audiological examination, the Veteran's hearing remained essentially unchanged.  In light of the Veteran's self report as to any functional effects that his bilateral hearing loss disability has on his activities of daily living, the examiner found that the Veteran's bilateral hearing loss disability has no significant effects on his occupation and daily activities.

Application of the results from the November 2012 examination to Table VI in 38 C.F.R. § 4.85, yields findings of Level II hearing loss bilaterally.  Where hearing loss is at Level II in both ears, a noncompensable evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2012).  An exceptional pattern of hearing impairment was not shown, thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The April 2013 brief shows that the Veteran continues to maintain that symptoms associated with his hearing loss disability presents a greater degree of impairment than the currently assigned noncompensable and 10 percent evaluations indicate.  

Analysis

Taking into account all relevant evidence, the Board finds that, for the period prior to April 12, 2010, the Veteran's bilateral hearing loss is currently properly rated as noncompensably disabling.  In this regard, findings on VA audiological examinations in April 2006, May 2007, and December 2007 all correspond to a noncompensable evaluation under Table VII.  At no time prior to April 12, 2010, did the Veteran's hearing loss disability warrant a compensable evaluation.  In light of the foregoing, the Board concludes that the criteria for a compensable rating for the Veteran's bilateral hearing loss disability are not met at any time prior to April 12, 2010.  

For the period from April 12, 2010, the Board finds that the criteria for an evaluation in excess of 10 percent also have not been met.  In this regard, findings on VA audiological examinations in April 2010 and November 2012 both correspond to a noncompensable evaluation under Table VII.  At no time since April 12, 2010, did the Veteran's hearing loss disability more nearly approximate the next-higher 20 percent evaluation.  On the contrary, as shown above, the examination reports during this later period appear more consistent with a noncompensable disability evaluation. 

In reaching the above conclusions with respect to the Veteran's claim, the Board has not overlooked the Veteran's statements with regard to the severity of his hearing loss.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing trouble hearing; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the medical evidence.  The Veteran is competent to report difficulty hearing and the Board has considered his contentions.  However, he is not competent to assign specific numerical audiological findings to this impairment.  The record does not reflect that the Veteran is competent to make such medical opinions, nor as noted above, is there evidence of other numerical findings applicable to the case.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.

In light of the foregoing, the Board concludes that the weight of the evidence of record does not show that, for any of the periods on appeal, that the Veteran has met the criteria for an evaluation higher than those currently assigned for his bilateral hearing loss disability.

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

While the 2006 and 2007 VA examination reports do not discuss or adequately discuss the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.  In this regard, as noted above, the Veteran presented testimony during the aforementioned Travel Board hearing in June 2009, whereby he described the functional effects that his bilateral hearing loss disability has on his activities of daily living.  Additionally, he was subsequently afforded VA examinations in April 2010 and November 2012, whereby functional effects of his bilateral hearing loss disability were discussed.  During the April 2010 audiological examination, the Veteran was quoted as stating that his hearing loss disability has "screwed up [his] life" in that he misses out on a lot of conversations, especially in situations with background noise, and therefore, he does not enjoy being around people.  He also reportedly had three sets of hearing aids and none of them worked.  In contrast, during the November 2012 audiological examination, he was directly quoted as stating that his hearing loss disability did not really directly impact his activities of daily life if hearing aids are used.  He also stated that if he did not have his hearing aids he did not hear people real well, but he was fine if hearing aids were used.  

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations currently assigned for the Veteran's service-connected bilateral hearing loss disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluations for the Veteran's hearing loss disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend.  

Moreover, as shown above, the current 10 percent disability rating assigned since April 12, 2010, is greater than the noncompensable rating contemplated by currently audiometric findings.  Nevertheless, the Board will not disturb this rating at this time.  

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  While the Veteran has to use hearing aids, the record reflects that he hears well with them.  Furthermore, while the Veteran must turn the volume up on the phone and TV, take his hearing aids out in social settings with background noise and while speaking on the phone, and others must repeat themselves, the Board finds that these functional effects caused by the Veteran's hearing disability, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence of record is against the claim for an increased rating for the Veteran's hearing loss, and the benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert supra.  As the preponderance of the evidence of record is against this claim, it must be denied.  

Rice Consideration

In denying the Veteran's claim for increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is no evidence this disability alone renders him unable to work, nor does it appear that the Veteran has made any such claim; therefore, the Board does not find consideration of a TDIU rating to be necessary. 


ORDER

Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as noncompensably disabling prior to April 12, 2010, and as 10 percent disabling from April 12, 2010, is denied. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


